Frankum, Judge.
The contract sued on in this case and the essential allegations of the petition are identical with the case of North Ga. Ins. Agency, Inc. v. First of Ga. Ins. Co., ante, and the ruling therein is controlling of the issues presented by-the appeal herein.

Judgment reversed.


Bell, P. J., and Hall, J., concur.

Argued November 4, 1965
Decided January 21, 1966
Rehearing denied February 8, 1966.
Thurmond, Hester, Jolles •& McElmurray, Thomas R. Burnside, Jr., Jerry Brooks Dye, for appellant.
Cumming, Nixon, Eve, Waller & Capers, Samuel C. Waller, for appellee.